DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed on 08/19/2022, with respect to the rejections and objections have been fully considered and are persuasive, therefore of the rejections and objections raised in the office action dated 08/11/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-10, 12-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a solar surface steering system having each corner of a rectangular solar surface and each corner of a rectangular base mount connected to a respective support member, such that the support members from opposite sides of the rectangular surfaces join at a rotating joint of a respective first and second rotary vane actuator, wherein each the axis of rotation of the first and second rotary vane actuators are orthogonal, in combination with the rest of the limitations as claimed in claims 1 and 15.
The dependent claims are allowed because they depend from an allowed independent claim 1 or 15.
While the prior art discloses a variety of configurations for mounting and steering solar surfaces, the specified support structures with the specified actuators and axes appear to distinguish applicant’s invention from the prior art. The specification states that applicant’s invention provides a cost effective design for a solar surface steering system that is compact, is easily installable, is steady, and has a large annular range in both degrees of freedom without a need for complex, costly, or unreliable electronic mechanisms to realized 2D steering.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 30, 2022